Title: Elijah Rosson to Thomas Jefferson, 14 October 1816
From: Rosson, Elijah
To: Jefferson, Thomas


          
            honr Sir,
            Richmond  Penitentiary Oct: 14th 1816.
          
          Having had the great Pleasure of being acquainted with Your Excellency, and although brought to this place of Misery, I hope you will grant me the favour of trubling your honr with a few lines.
          It is true, and I shall confess my faults to your honr I possed possesed a great Love for that fair Sex the Women, and what young man would not, should I therefore be deprived of Liberty?
          had it not been for prejudice, I would now be at home, and I have no doubt, Your honr has been by this time been informed of all the circumstance of my trial. I assure your Excellency that my two apprentices was bribed, which I was told by Mr Harris, one of my Venir and I can now prove it by Mr Jasper Anderson, to whom they confest all, and had there been sufficient proof of harbouring that Girl, was there Law to send me here?
          Convincet of your tender feelings for the distressed, and particular towards me, give me hopes, as I expect there will be a Petition drawn for me, for your honr to sign it; and should not, do pray and send on here a Letter, to my present Keeper Mr Saml P. Parsons, and let him Know the circumstance as far as your Consience will permit, and also my Character, Your honr having Knowing me long enough and satisfyd never to heard any thing that would stain my Character, as dishonnesty, dishonesty or to defraud any person.
          Not acquainted wether the jury was prejudice, or not, I only objected one Gentlemen, which I since belive would have been in my favour.
          Now inclined of life, I wont to be relieft of this place, so that I may comulate some Property agin for my old age if it should please you therefore, to do the above request for me, I have no doubt as I have the favour of my Keepers; to git my Liberty, and by your honr so doing, I shall always be with gratitude your honr unfort. Servt
          
            in haste
            Elijah Rosson
          
        